 In the Matter of THE SCOTT & FETZER Co.andINTERNATIONAL UNIONOFMETAL POLISHERS, BUFFERS, PLATERS ANDHELPERS OF NORTHAMERICA, LOCAL #3, A. F. L.Case No. 8-R-2022.-Decided March 8, 1946Mr. J. A. Kemper,of Cleveland, Ohio, for the Company.Mr. Ray Muehlho ff er,of Cleveland, Ohio, for the A. F. of L.Mr. David DanesandMiss Ruth Merson,both of Cleveland, Ohio,for the C. 1. 0.Mr. Warren II. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by International Union of Metal Pol-ishers,Buffers, Platers and Helpers of North America, Local #3,A. F. L., herein called the A. F. L., alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Scott & Fetzer Co., Cleveland, Ohio, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Thomas F. Shroyer, Trial Examiner.The hearing was held at Cleveland, Ohio, on November 5, 1945. TheCompany, the A. F. of L., and United Electrical, Radio & MachineWorkers of America, C. I. 0., herein called the C. I. 0., appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file biefs with the Board.Upon the entire record in the case, the Board makes the following :66 N. L.R. B., No. 57.469 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.TIIE BUSINESSOF THE COMPANYThe Scott & Fetzer Co., an Ohio corporation with its principaloffice and place of business in Cleveland, Ohio, is engaged in the manu-facture of vacuum cleaners.The annual volume of business conductedby the Company is in excess of $500,000, and a substantial portion ofits finished products is shipped to points outside the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.TIIE ORGANIZATIONS INVOLVEDInternationalUnion of Metal Polishers, Buffers, Platers andHelpers of North America, Local #3, is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.United Electrical, Radio & Machine Workers of America, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the A. F. L. asthe-exclusive' bargaining representative of certain of its employeesuntil the A. F. L. has been certified by the Board in an appropriateunit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the A. F. L. represents a substantial numberof employees in the unit alleged by it to be appropriate.'W find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATEUNIT;THE DETERMINATION OF REPRESENTATIVESThe A. F. L. contends that a unit consisting of metal polishers andbuffers is appropriate.The C. I. O. urges, however, that a plant-widea The Field Examiner reported that the A.F. L. submitted authorization cards bearingthe names of 15 employees listed on the Company's pay roll of October 14,1945, andthat the cards are dated October 8, 1945.There are approximately 20 employees in the unit soughtby the A. F. L.As evidence of its interest in this proceeding,the C. I. O. submitted to the TrialExaminer at the hearing 32 authorization cards.There are approximately 115-150employees in the plant-wide unit sought bythe C I. 0 THE SCOTT &FETZER CO.471unit of all production and maintenance employees, including thepolishers and the buffers, be established. It appears that the Com-pany take a neutral position regarding the unit issue.There has been no previous history of bargaining at the Company'splant.From the record it appears that the Company conducts itsoperations as an integrated enterprise, and that a unit of productionand maintenance employees, which is almost invariably appropriate,would be feasible for collective bargaining purposes.But it alsoappears that the metal polishers and buffers are a homogeneous andskilled group of employees whom we have recognized in the past asconstituting a separate appropriate unit.2Accordingly, we shall notmake a present finding as to the appropriate unit or units, but shalldetermine the desires of the employees themselves by directing sepa-rate elctions among the metal polishers and buffers, and among theremaining production and maintenance employees at the plant.Uponthe results of the elections will depend, in part, our determination ofthe appropriate unit or units.We shall direct that the question concerning representation whichhas arisen be resolved by separate elections by secret ballot amongthe Company's employees in each of the following groups describedbelow who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction :Group 1.All metal polishers and buffers, excluding the foreman,and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action ; andGroup 2.All remaining production and maintenance employees,excluding all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Scott & FetzerCo., Cleveland, Ohio, separate elections by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from2 SeeMatter of The Yale&Towne Manufacturing Company,44 N. L. it. B. 1259. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe date of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the voting groups described in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on 'vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the elections,(1) to determine whether the employees in Group 1, described inSction IV, above, desire to be represented by Metal Polishers, Buffers,Platers and Helpers of North America, Local #3, A. F. L., or byUnited Electrical, Radio & Machine Workers of America, C. I. 0.,for the purposes of collective bargaining, or by neither; and (2) todetermine whether or not employees in Group 2, described in SectionIV, above, desire to be represented by United Electrical, RadioMachine Workers of America, C. I. 0., for the purposes of collectivebargaining.